Title: From John Adams to Mercy Otis Warren, 12 December 1785
From: Adams, John
To: Warren, Mercy Otis


     
      Madam
      Grosvenor Square Decr 12. 1785.
     
     I am much obliged to you for your Letter and refer you to General Warren for what respects your son.—
     You suppose my present situation to be eligible and I confess it.— I have it in my Power here to enjoy the Society of Persons of great Worth, and if I please of high Rank, and if our publick Affairs here went well, I should not desire a better situation. but they do not.
     A Lady, who was born at Gibraltar, came to England and Married a Man of Merit, Fortune and Rank. She had every Thing which this Country offords, to make Life agreable. Yet she used to say, it was true, & England was very clever, but it was nothing to be compared to Gib.—
     If the Circumstance of Birth and Education could give Such an Attachment to that Barren Rock, it is not surprizing that I should be fond of my barren Mountain. Yet the World would laugh at me as well as the Lady of Gibraltar.
     I have been so long agitated in the World, and puzzled with Business, that indeed I dont know, whether I should feel my Existence at Braintree, and My Eyes and my Health will not admit of Reading

or Writing by Candle Light, so that I should want Amuzement of Evenings, but the Care of a Farm, and Books and Papers in the Day, would Serve me very well. and as far as I can judge of my own Inclinations I had rather live in that Retirement, for my personal Enjoyment, upon one hundred a Year than at any Court in Europe upon five Thousand. It may be depended on then that I have no dread upon my Mind of being obliged to return and plant Cabbages at the foot of Penns hill.
     The Dismall Accounts of the Misfortunes and Afflictions of our Friends in America, distress Us a good deal, but the Jewish Avarice in the Loan of Money, which We hear of much more. While Such Interest can be obtained, much Property will be diverted from Trade. But this must have an End— The great Fish will have eaten all the little ones, and then they must look out for other Prey. The Multiplicity of Law suits, is much like what I remember after the Peace of 1763. but when a certain Quantity of Property had shifted hands they diminished.— it is generally agreed that our People have been imprudent and extravagant, but I hope that Profligacy and Want of Principle have not taken any deep root. I wish it were in my Power to comfort them with any hopes of relief from this Country, but it is not. There is, instead of any Consideration of our Losses, Inconveniences, or Distresses, a visible and indecent Joy at all the Accounts of them.— If Revenge is sweet our People will have it, in a few Years, but that is no rational Consolation.
     Captain Stanhopes Letters to the Governor, are by no means approved at this Court, as Congress will be informed Officially before this reaches you.
     With the greatest Esteem and respect I have the / honour to be, Madam your sincere / Friend and humble servant
     
      John Adams
     
    